Citation Nr: 1044896	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  02-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
cervical disc disease, C-7 fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active service from May 1985 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an April 2001 rating decision in which the RO, inter alia, 
granted service connection for cervical disc disease, C-7 
fracture, and assigned an initial, 20 percent rating effective 
July 21, 1999.  The Veteran filed a notice of disagreement (NOD) 
in February 2002, and the RO issued a statement of the case (SOC) 
in July 2002.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in September 2002.

In a January 2005 supplemental SOC (SSOC), the RO continued the 
20 percent rating for cervical disc disease and awarded a 
separate, 10 percent rating for right upper extremity radicular 
symptoms secondary to cervical disc disease, effective September 
23, 2002.

In October 2002, the Veteran testified during a hearing before RO 
personnel, and, in January 2007, he testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  Transcripts 
of both hearings are of record.  During the January 2007 Board 
hearing, he withdrew from the appeal the claim for service 
connection for muscle damage to the right pectoral and arm, 
secondary to cervical disc disease, for which service connection 
had been denied in August 2003.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the matter on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disabilities).

In a decision issued in November 2007, the Board granted a 10 
percent rating for lumbar spine strain prior to July 2, 2004, and 
remanded the matter of a rating in excess of 10 percent for 
lumbar spine disability from July 2, 2004, to the RO, via the 
Appeals Management Center (AMC), for additional development.  The 
Board also denied the Veteran's claim for an increased rating for 
cervical disc disease.  The Veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In February 2009, counsel for VA's 
Secretary and the Veteran's representative (the parties) filed a 
Joint Motion for Partial Remand.  By Order dated in February 
2009, the Court granted the motion, affirming the Board's denial 
of a rating in excess of 10 percent for lumbar spine strain prior 
to July 2, 2004, and remanding the matter of a rating in excess 
of 20 percent for cervical disc disease to the Board for further 
proceedings consistent with the Joint Motion.

In a September 2009 decision, the Board denied the Veteran's 
claim for an increased rating for cervical disc disease, and the 
Veteran appealed to the Court.  In June 2010, the parties filed a 
Joint Motion for Remand with the Court.  By Order dated later 
that month, the Court granted the motion, vacating the Board's 
decision and remanding the matter to the Board for further 
proceedings consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the AMC, for further development.  VA will 
notify the appellant when further action, on his part, is 
required.


REMAND

In light of points raised in the Joint Motion for Partial Remand, 
and review of the claims file, the Board finds that further RO 
action in this appeal is warranted.

At issue is whether the Veteran is entitled to an additional 10 
percent rating for a demonstrable deformity of a vertebral body 
resulting from what was reported to be an avulsion fracture at 
the C-7 level, pursuant to the 38 C.F.R. § 4.71a, Diagnostic Code 
5285, which was in effect prior to September 26, 2003.  In the 
Joint Motion, the parties indicated that the Board did not 
adequately discuss what constitutes a demonstrable deformity or 
address medical evidence that showed certain deformities of the 
cervical spine.  

Historically, the Veteran's service treatment records reflect 
that he sustained an avulsion fracture (also referred to as 
"clay-shoveler's" fracture), as noted by an X-ray in August 
1990.  He was given a cervical collar and conservatively.  In 
September 1990, it was noted that the C-7 fracture had resolved.  
In June 1992, the Veteran had a recurrence of pain and another X-
ray was ordered.  The impression was that there was "no evidence 
of fracture or subluxation.  Calcification near the tip of the 
spinous process of C-7, most likely a developmental variation and 
of questionable clinical significance."  

Private treatment records from Dr. Gimbel reflect that the 
Veteran experienced severe pain in his neck and shoulder after a 
long bike ride in July 1999.  A July 1999 note reflects that X-
rays revealed degenerative changes at the C5-6 level.  An August 
1999 note reflects that the Veteran had significantly improved, 
but had trigger point area of tenderness over the superior medial 
border of the scapula on the right side.  Dr. Gimbel noted that 
the Veteran had a history of a "clay shoveler's fracture" of the 
spinus process of the C-7 vertebra as shown by August 1990 X-
rays; however, subsequent X-rays in 1992 revealed no evidence of 
fracture or subluxation with calcification over the tip of the 
spinus process of C-7, which was most likely a developmental 
variation of questionable significance.  Dr. Gimbel stated that 
this brought into question whether the Veteran really sustained 
an obvious fracture in 1990 or whether this was a developmental 
defect.  An August 1999 magnetic resonance imaging (MRI) noted a 
"broad-based right paramedian disc protrusion at C6-7 causing 
alteration in contour of the cord and compromise of the spinal 
canal and of the right foramen."  In a December 1999 record, Dr. 
Gimbel's impression was right C-7 root syndrome.  The physician 
explained that the Veteran had minimal abnormality at C5-6 and a 
herniated disc at C6-7 on the right side, which was the likely 
source of his symptoms.  

A December 1999 private treatment record from Dr. Kriegsfeld 
reflects that the physician reviewed the X-rays and MRI and noted 
that the X-ray did not show any residuals of the fracture of the 
C-7 vertebral body.  According to Dr. Kreigsfeld, the MRI showed 
minimal abnormality at C5-6 and a herniated disc at C6-7 on the 
right causing the above symptoms.  

The report of a June 2000 VA general medical examination 
indicates the following impressions:  cervical disc disease with 
C6-7 radiculopathy and old C-7 avulsion fracture.  The examiner 
opined that the Veteran's radiculopathy and cervical disc disease 
were related to his service-connected avulsion fracture.  A June 
2000 X-ray revealed mild degenerative arthritic changes and disc 
disease at C5-C6 and C6-C7.  

The report of an October 2004 VA examination reflects that the 
examiner reviewed the June 2000 X-ray and noted "spine narrowing 
C5-7 with hypertrophic spur and old avulsion fracture tip spinous 
process of C7."  

The report of an April 2006 VA examination reflects that a 
private MRI was reviewed and showed protrusions at C5-6 and C6-
7-both associated with right neural stenosis and the latter also 
resulting in spinal stenosis.  

As discussed above and pointed in the parties' Joint Motion, the 
Veteran clearly has degenerative changes of the cervical spine 
and these deformities have been shown on various X-rays and the 
August 1999 MRI, but there is some question as to whether he 
actually sustained an avulsion fracture in service, and, if so, 
whether he has a demonstrable deformity of a vertebral body 
resulting from that fracture.  Therefore, the Board finds that 
further examination and medical opinion would be helpful in 
resolving this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (as an original claim will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report for the scheduled examination, the RO must obtain 
and associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the Veteran by 
the pertinent VA medical facility.
  
Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal.  The RO's notice letter to the appellant should explain 
that he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Fenderson 
(cited to above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for increased rating for a cervical 
spine disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
orthopedic examination of his cervical spine, 
by an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the appellant, and 
the report of examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
indicated tests and studies (to include X- 
rays) should be accomplished (with all results 
made available to the examining physician 
prior to the completion of his or her report), 
and all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.

The physician should, based on the examination 
results and a review of the Veteran's 
pertinent medical history, indicate whether 
the Veteran sustained an avulsion fracture at 
the C-7 level in August 1990.  If so, the 
physician should identify any demonstrable 
deformity of a vertebral body resulting from 
that fracture.  The physician should 
specifically consider and address the findings 
of the original August 1990 X-ray, the June 
1992 X-ray, the August 1999 MRI, as well as 
private medical records from Dr. Gimbel and 
Dr. Kriegsfield and the reports of VA 
examinations conducted in June 2000, October 
2004, and April 2006.  

The physician should set forth all examination 
findings, along with the complete rationale 
for the conclusion) reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher rating for 
cervical spine disability in light of all 
pertinent evidence and legal authority.  The 
RO's adjudication of the claim should include 
consideration of  whether staged rating, 
pursuant to Fenderson (cited to above), is 
appropriate.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


